

115 HR 4687 IH: To designate the health care center of the Department of Veterans Affairs in Tallahassee, Florida, as the Sergeant Ernest I. “Boots” Thomas VA Clinic, and for other purposes.
U.S. House of Representatives
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4687IN THE HOUSE OF REPRESENTATIVESDecember 19, 2017Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the health care center of the Department of Veterans Affairs in Tallahassee, Florida,
			 as the Sergeant Ernest I. Boots Thomas VA Clinic, and for other purposes.
	
		1.Redesignation of a Department of Veterans Affairs Clinic in Florida
 (a)DesignationThe Health Care Center of the Department of Veterans Affairs located at 2181 Orange Avenue in Tallahassee, Florida, shall after the date of the enactment of this Act be known and designated as the Sergeant Ernest I. Boots Thomas VA Clinic.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Sergeant Ernest I. Boots Thomas VA Clinic.
			